UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Global Health Care Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (97.9%) (a) Shares Value Biotechnology (13.5%) Amgen, Inc. 12,755 $1,307,515 Amicus Therapeutics, Inc. (NON) (S) 42,958 136,177 Anthera Pharmaceuticals, Inc. (NON) (S) 14,457 9,397 Arqule, Inc. (NON) 62,995 163,157 BioMarin Pharmaceuticals, Inc. (NON) (S) 19,000 1,182,940 Celgene Corp. (NON) 47,600 5,517,316 Celldex Therapeutics, Inc. (NON) (S) 49,200 569,736 ChemoCentryx, Inc. (NON) 19,112 264,128 Clovis Oncology, Inc. (NON) 11,930 342,033 Codexis, Inc. (NON) (S) 29,178 69,735 Dendreon Corp. (NON) (S) 125,600 594,088 Dyax Corp. (NON) 49,456 215,628 Gilead Sciences, Inc. (NON) 23,200 1,135,176 Grifols SA ADR (Spain) (NON) 16,400 475,764 Idenix Pharmaceuticals, Inc. (NON) 18,900 67,284 Incyte Corp., Ltd. (NON) 18,900 442,449 Merrimack Pharmaceuticals, Inc. (NON) 28,666 174,863 Neurocrine Biosciences, Inc. (NON) 26,340 319,768 OncoGenex Pharmaceutical, Inc. (NON) 4,800 54,384 Onyx Pharmaceuticals, Inc. (NON) 2,800 248,808 Puma Biotechnology, Inc. (NON) 8,852 295,568 Spectrum Pharmaceuticals, Inc. (S) 22,200 165,612 Synta Pharmaceuticals Corp. (NON) (S) 88,300 759,380 TESARO, Inc. (NON) 16,601 364,558 United Therapeutics Corp. (NON) (S) 4,900 298,263 Verastem, Inc. (NON) (S) 38,014 365,695 Vertex Pharmaceuticals, Inc. (NON) 13,200 725,736 Food and staples retail (2.0%) CVS Caremark Corp. 44,500 2,447,055 Health-care equipment and supplies (11.9%) Abbott Laboratories 54,300 1,917,876 Baxter International, Inc. (S) 35,300 2,564,192 Boston Scientific Corp. (NON) 38,800 303,028 CareFusion Corp. (NON) 8,300 290,417 Covidien PLC 50,100 3,398,784 Elekta AB Class B (Sweden) 20,142 305,844 Globus Medical, Inc. Class A (NON) (S) 3,870 56,812 Intuitive Surgical, Inc. (NON) 400 196,476 Medtronic, Inc. 34,400 1,615,424 Microport Scientific Corp. (China) 72,000 47,505 St. Jude Medical, Inc. (S) 10,300 416,532 Stryker Corp. (S) 13,100 854,644 Unilife Corp. (NON) (S) 57,861 126,137 West Pharmaceutical Services, Inc. 18,200 1,181,908 Zimmer Holdings, Inc. (S) 14,800 1,113,256 Health-care providers and services (15.1%) Aetna, Inc. (S) 100,200 5,122,224 AmerisourceBergen Corp. (S) 53,200 2,737,140 Cardinal Health, Inc. 12,200 507,764 CIGNA Corp. 49,200 3,068,604 Express Scripts Holding Co. (NON) 41,810 2,410,347 Fresenius Medical Care AG & Co., KGaA (Germany) 8,177 551,861 Fresenius Medical Care AG & Co., KGaA ADR (Germany) 4,626 156,636 McKesson Corp. 4,259 459,802 Quest Diagnostics, Inc. 8,400 474,180 Sinopharm Group Co. (China) 34,800 112,646 UnitedHealth Group, Inc. 19,900 1,138,479 WellPoint, Inc. 22,700 1,503,421 Life sciences tools and services (4.1%) Agilent Technologies, Inc. 19,700 826,809 Illumina, Inc. (NON) 5,200 280,800 Life Technologies Corp. (NON) 23,700 1,531,731 Sequenom, Inc. (NON) 29,600 122,840 Thermo Fisher Scientific, Inc. 28,900 2,210,561 Personal products (0.2%) Synutra International, Inc. (NON) (S) 37,276 175,197 Pharmaceuticals (51.1%) AbbVie, Inc. 103,200 4,208,496 Actavis, Inc. (NON) 34,900 3,214,639 Astellas Pharma, Inc. (Japan) 34,500 1,860,948 Auxilium Pharmaceuticals, Inc. (NON) 144,500 2,496,960 Bayer AG (Germany) 20,913 2,157,187 Cempra, Inc. (NON) 28,743 194,015 Daiichi Sankyo Co., Ltd. (Japan) 27,900 537,993 Eli Lilly & Co. 107,300 6,093,567 GlaxoSmithKline PLC (United Kingdom) 195,605 4,572,606 Hi-Tech Pharmacal Co., Inc. (S) 1,800 59,598 Hospira, Inc. (NON) 8,900 292,187 Johnson & Johnson 107,700 8,780,781 Merck & Co., Inc. 109,800 4,856,454 Merck KGaA (Germany) 13,167 1,986,556 Mitsubishi Tanabe Pharma Corp. (Japan) 22,200 340,030 Novartis AG (Switzerland) 43,315 3,077,634 Pernix Therapeutics Holdings (NON) (S) 12,617 62,580 Pfizer, Inc. 282,415 8,150,497 Sanofi (France) 55,969 5,687,139 Sanofi CVR (France) (NON) 121,200 215,736 Shire PLC (United Kingdom) 21,714 661,186 Sihuan Pharmaceutical Holdings Group, Ltd. (China) 204,000 101,004 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 38,606 1,531,886 Warner Chilcott PLC Class A 33,300 451,215 Zoetis, Inc. (NON) 2,700 90,180 Total common stocks (cost $86,125,176) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 $230,000 $231,449 Total convertible bonds and notes (cost $230,000) SHORT-TERM INVESTMENTS (5.0%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.08% (AFF) 1,677,511 $1,677,511 Putnam Cash Collateral Pool, LLC 0.19% (d) 4,026,941 4,026,941 U.S. Treasury Bills with an effective yield of 0.14%, March 6, 2014 $30,000 29,959 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 241,000 240,685 U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 80,000 79,931 U.S. Treasury Bills with an effective yield of 0.16%, October 17, 2013 40,000 39,964 Total short-term investments (cost $6,094,991) TOTAL INVESTMENTS Total investments (cost $92,450,167) (b) FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $13,333,473) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 6/19/13 $3,460,478 $3,503,591 $(43,113) Citibank, N.A. British Pound Buy 6/19/13 3,057,431 3,020,990 36,441 Danish Krone Buy 6/19/13 1,613,686 1,637,980 (24,294) Credit Suisse International Japanese Yen Buy 5/15/13 1,829,426 1,862,777 (33,351) HSBC Bank USA, National Association Australian Dollar Buy 4/17/13 1,873,775 1,866,800 6,975 JPMorgan Chase Bank N.A. Swiss Franc Buy 6/19/13 1,433,946 1,441,335 (7,389) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $120,705,306. (b) The aggregate identified cost on a tax basis is $92,926,539, resulting in gross unrealized appreciation and depreciation of $38,229,693 and $6,656,628, respectively, or net unrealized appreciation of $31,573,065. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $1,683,717 $2,905,434 $4,589,151 $417 $— Putnam Short Term Investment Fund * — 4,178,718 2,501,207 159 1,677,511 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $3,935,118. The fund received cash collateral of $4,026,941, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $938,246 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 79.8 % France 4.9 United Kingdom 4.3 Germany 4.0 Switzerland 2.6 Japan 2.3 Israel 1.3 Other 0.8 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $83,853 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer staples $2,622,252 $— $— Health care 112,550,786 3,000,126 — Total common stocks — Convertible bonds and notes $— $231,449 $— Short-term investments 1,677,511 4,417,480 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(64,731) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $43,416 $108,147 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $13,400,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
